Title: To James Madison from Frederick Degen, 31 August 1808
From: Degen, Frederick
To: Madison, James



Sir,
Naples 31st. August 1808

Having been informed that one of the American Vessels at Leghorn, had obtained permission to sail for the United States, I hasten to profit of the opportunity that Your Excellency may be acquainted with the arrival in this port of two American Vessels in May, and June last for the purpose of taking permissions to load Oil at Gallipoli.  They are the Brig Nancy Cap. Wilson Barston of New Bedford coming from Bilbao, and the Ship Dean Cap. Amos Vibert of Baltimore from Toningen, but in consequence of the last Decrees of the Emperor of France, which are likewise enforced by this Government, they are both under Sequester, and their papers were taken away from them on Arrival.
The Nancy Cap. Barston had the additional misfortune to be boarded on entering the Bay, and brought into port by One of the Kings Gunboats, whose Comander has had it in his power to induce the Judges of the Tribunal of the Marine to issue a sentence of Condemnation, without giving the proper time, and notice to the Cap. for his defence.
Cap. Barston has of course appealed to the Council of prizes by whom the Case is now to be tryed and where the Advocate of the Cap. has already proved the Ships papers to be in order and conformable to the Laws of the United States, and their treaty with France; The Judges have consequently found it difficult to confirm the first Sentence, and it is yet unknown in whose favor they will finally pronounce.
H. M. the new King of the two Sicilies Joachim Napoleon is expected here in a few days, and great preparations are making for his reception.  Every arrangement established by his Antecessor, the present King of Spain, has been approved and confirmed.  The public affairs of this Kingdom will therefore be carrried on as before and without the least alteration.  I have the honor to be with the highest respect Sir Your most Obedt. humble Servant

Fred. Degen

